COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Russell and Malveaux
UNPUBLISHED


              Argued by videoconference


              JOHN THOMAS ROBINSON
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0240-20-1                                    JUDGE WILLIAM G. PETTY
                                                                                   JUNE 8, 2021
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                             Rufus A. Banks, Jr., Judge

                               Erik A. Mussoni, Assistant Public Defender, for appellant.

                               Sharon M. Carr, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     John Thomas Robinson appeals his conviction in the circuit court for contempt by failure to

              appear, in violation of Code § 18.2-456. He argues that the court erred in taking judicial notice of

              the capias issued by the Chesapeake General District Court (GDC) for his failure to appear. For the

              reasons below, we affirm.

                                                      I. BACKGROUND

                     Because the parties are fully conversant with the record in this case and this memorandum

              opinion carries no precedential value, we recite below only those facts and incidents of the

              proceedings as are necessary to the parties’ understanding of the disposition of this appeal. On

              appeal, we review the evidence in the “light most favorable” to the Commonwealth. Holloway

              v. Commonwealth, 57 Va. App. 658, 663 (2011) (en banc).




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Robinson was charged with felony petit larceny, third or subsequent offense, in violation

of Code § 18.2-96 and § 18.2-104.1 His preliminary hearing in the GDC was set for February 12,

2019. On that date, Robinson did not appear for the hearing. The GDC issued a capias charging

Robinson with summary contempt, failure to appear, in violation of Code § 18.2-456. Robinson

was arrested on the capias, and on June 18, 2019, the GDC found him guilty of failure to appear

and sentenced him to five days in jail. Robinson noted his appeal of the contempt conviction to

the circuit court pursuant to Code § 18.2-459.2

       On July 30, 2019, Robinson had a trial in circuit court for the felony larceny offense and

the misdemeanor contempt charge. He pled not guilty to both offenses. As proof that Robinson

failed to appear, the Commonwealth’s Attorney asked the circuit court to “take judicial notice of

the capias in the [c]ourt’s file from the general district court” regarding Robinson’s failure to

appear on February 12, 2019. The Commonwealth’s Attorney stated, “I don’t know if [the

capias is] admitted as a Commonwealth’s exhibit, but I’d ask the [c]ourt to take judicial notice of

its own records.”

       Counsel for Robinson objected on the grounds that “if it’s an order from general district

court, I’m not sure it’s this [c]ourt’s own records. So I’d object to the [c]ourt taking judicial

notice.” The court noted that Robinson had been arraigned on the capias and confirmed with

counsel for Robinson that Robinson’s failure to appear charge was “before the Court.” The court

then took judicial notice of the capias.




       1
           Robinson’s conviction for petit larceny, third offense, is not part of this appeal.
       2
         An appeal to the circuit court of a conviction for summary contempt in the district court
is governed by Code § 18.2-459 and not the more general appeal statute, Code § 16.1-136. See
Gilman v. Commonwealth, 275 Va. 222 (2008).
                                                -2-
       After the Commonwealth rested, Robinson made a motion to strike on both charges. On

the failure to appear charge, he argued, “the Court took judicial notice that the capias was issued

that day, but there was no additional evidence.” The court denied the motion to strike.

       Robinson then testified on his own behalf. He testified that on February 12, 2019, the

date he was supposed to be in court, he was at the hospital because of a scabies outbreak in his

house. He introduced a medical record confirming his presence as a patient in the hospital on

that day. On cross-examination, Robinson admitted that he knew he was supposed to appear in

the GDC at 10:00 a.m. on that day and that he called the clerk of court to say he would not be

there. He admitted that he went to the hospital in the morning, was discharged that same day at

9:11 a.m., but did not come to court because he believed he was not “supposed to have contact

with anybody” as a result of the scabies outbreak. In Robinson’s renewed motion to strike, he

argued that his failure to appear was “not a willful contempt of court.” The circuit court found

Robinson guilty of both charges.

                                          II. ANALYSIS

       Robinson argues that the circuit court erred in taking judicial notice of the capias issued

by the district court. He argues that the circuit court could not take notice of the capias because

the capias was a lower court record, because Virginia Rule of Evidence 2:201 did not authorize

judicial notice, and because the proceeding was one for plenary contempt, not summary




                                                -3-
contempt.3 Assuming without deciding that the circuit court erred in admitting the records, we

hold that Robinson waived this argument.4

       When a party “unsuccessfully objects to evidence [that] he considers improper and then

on his own behalf introduces evidence of the same character, he thereby waives his objection.’”

Drinkard-Nuckols v. Andrews, 269 Va. 93, 101 (2005) (quoting Hubbard v. Commonwealth, 243

Va. 1, 9 (1992)). This rule does not apply to evidence the party elicits in cross-examination or

with rebuttal testimony, but it does apply to the evidence introduced in the party’s case-in-chief.

Id. at 102-03. For the waiver rule to apply, the evidence to which the party objected must

concern the same “subject matter” as the evidence later produced. Id. at 102. In

Drinkard-Nuckols, the appellant had made a motion in limine to preclude admission of

“expectation evidence,” which would have proven the negligence of health care providers other

than the defendant, but she later produced such evidence in her case-in-chief. Id. at 103. In

response to the argument that she waived her objection to the inadmissibility of the evidence, the

appellant argued that she was permitted to introduce the evidence because “the parties knew” the

court would admit expectation evidence, based on its ruling to her motion. Id. The Court did not

address the merits of the appellant’s argument, holding that “[e]ven if such evidence was


       3
          At the time of Robinson’s conviction, Code § 18.2-456 did not expressly encompass
willful failure to appear. The most applicable provision authorized the court to punish for
summary contempt for the “Disobedience or resistance of . . . [a] person to any lawful process,
judgment, decree or order of the court.” In 2019, the General Assembly amended the statute and
added a paragraph for willful failure to appear. However, the assignment of error in this appeal
is limited to the admissibility of the capias and does not assign error to the conviction.
Accordingly, for purposes of this opinion we will assume that Robinson was properly convicted
under the statute.
       4
          We do not decide today whether a circuit court has authority to take judicial notice of a
general district court’s records when hearing a case on appeal, because “[t]he doctrine of judicial
restraint dictates that we decide cases ‘on the best and narrowest grounds available.’”
Commonwealth v. White, 293 Va. 411, 419 (2017) (alteration in original) (quoting
Commonwealth v. Swann, 290 Va. 194, 196 (2015)). Here, the best and narrowest grounds is to
conclude that the argument is waived.
                                                 -4-
inadmissible . . . ‘it furnishes no ground for reversal.’” Id. at 104 (quoting Snarr v.

Commonwealth, 131 Va. 814, 818 (1921)). The Court held that the appellant’s argument was

waived because she introduced evidence “on the same subject in her case-in-chief.” Id. at 95.

         Here, by introducing evidence in his case-in-chief that established his absence from court

on the date in question, Robinson waived his objection to the circuit court taking judicial notice

of the capias. The capias established that Robinson had notice of his court date on February 12

and that he failed to appear on that date. Though he objected to the court taking judicial notice

of the capias, Robinson then testified in his case-in-chief that on February 12, he went to the

hospital and did not come to court because he believed he was supposed to avoid contact with

others. He also testified in his case-in-chief that he called the clerk of court to alert the court that

he would not be there for his hearing. Therefore, his testimony concerned the same “subject

matter” as the capias—his notice and failure to appear. See Drinkard-Nuckols, 269 Va. at

103-04. His objection is therefore waived; finding “no ground for reversal,” we affirm the

judgment of the circuit court. Id. at 104 (quoting Snarr, 131 Va. at 818).

         Furthermore, to the extent that Robinson argues the evidence was insufficient to prove

that his failure to appear was “willful,” that argument is not encompassed by his assignment of

error.

                “An assignment of errors is in the nature of a pleading, and in the
                court of last resort it performs the same office as a declaration or
                complaint in a court of original jurisdiction.” Like a well-crafted
                pleading, assignments of error set analytical boundaries for the
                arguments on appeal, provide a contextual backdrop for our
                ultimate ruling, and demark the stare decisis border between
                holdings and dicta.

Forest Lakes Comm. Ass’n, Inc. v. United Land Corp. of Am., 293 Va. 113, 123 (2017) (quoting

Puckett v. Commonwealth, 134 Va. 572, 579 (1922)). Robinson’s sole assignment of error

alleges, “The trial court erred in taking Judicial Notice of the General District Court Records in

                                                  -5-
this case.” This assignment of error does not address the sufficiency of the evidence supporting

the conviction. Therefore, we will not consider any argument on this issue.

                                        III. CONCLUSION

       Because we conclude that Robinson’s argument concerning the circuit court’s decision to

take judicial notice of the capias is waived, we affirm the judgment below.5

                                                                                          Affirmed.




       5
          In Gilman, 275 Va. 222, the Supreme Court held that an appeal of a summary contempt
conviction pursuant to Code § 18.2-459 is not a trial de novo and thus the right of confrontation
set out in the Sixth Amendment to the United States Constitution does not apply. This holding
begs the question of whether the rules of evidence likewise do not apply to the proceeding in the
circuit court. However, for the reasons set out in footnote 4, we will leave that issue for another
day.
                                                -6-